Case 1:16-cv-04978-ERK-CLP Document 44 Filed 11/19/18 Page 1 of 2 PageID #: 400



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK

 WILLIAM J. LOVELACE and                        :      No. 16-CV-04978 (ERK)(CLP)
 OCTAVIA LOVELACE                               :
      Plaintiffs,                               :
                                                :
       v.                                       :
                                                :
 SHOWROOM AUTO, LLC                             :
     Defendant                                  :

                          Motion to Vacate Arbitration Award

       Under 9 U.S.C. § 10(a)(4), Plaintiffs, William J. Lovelace and Octavia

 Lovelace, move this honorable court to vacate the September 26, 2018 arbitration

 award issued in this matter. Arbitrator John F. Byrne failed to issue a mutual, final

 and definite award, consequently Plaintiffs move this court to vacate. In support of

 this motion, Plaintiffs attach a memorandum of law, a declaration in support, and

 annexed exhibits thereto.

       Plaintiffs are filing this motion now, rather than after the motion has been

 fully briefed, because by statute there is only approximately one month left to file

 this motion and Plaintiffs do not believe that during this holiday season, it is likely

 the briefing will not be completed and the papers filed by the statutory deadline,

 which falls on Christmas.

 Dated:       November 19, 2018                     PLAINTIFFS,

                                                    WILLIAM J. LOVELACE
                                                    and OCTAVIA LOVELACE

                                                    By: /s/ Daniel S. Blinn
                                                           Daniel S. Blinn
                                                           One of Plaintiffs’ Attorneys

                                            1
Case 1:16-cv-04978-ERK-CLP Document 44 Filed 11/19/18 Page 2 of 2 PageID #: 401




 Attorneys for Plaintiffs
 Daniel S. Blinn
 Consumer Law Group, LLC
 35 Cold Spring Rd, Suite 512
 Rocky Hill, CT 06067-9997
 Tel: (860) 571-0408

 Brian L. Bromberg
 Bromberg Law Office, P.C.
 26 Broadway, 21st Floor
 New York, NY 10004
 Tel: (212) 248-7906




                                      2
